Citation Nr: 1451197	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a December 2008 rating decision by the VA RO in Philadelphia, Pennsylvania.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in New Orleans, Louisiana which now has jurisdiction over the claim on appeal.

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  The record was held open for 30 days, and VA outpatient treatment records dated from March 2004 to February 2014 were obtained and associated with the record.  The Veteran also submitted a September 2014 private medical opinion by Dr. F. A. with a waiver of initial RO review.

Within one year of the June 2007 rating decision, the Veteran submitted a March 2008 private medical opinion pertaining to his hypertension; hence, that decision was not final.  38 C.F.R. § 3.156 (2014).  As a result, the Board has listed the issue of service connection for hypertension on the title page accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is required to obtain an examination and addendum opinion.  The Veteran has asserted his hypertension is related to his service-connected PTSD or CAD. 

The Veteran was afforded a VA general medical examination in June 2008.  Following the clinical evaluation, the examiner provided a negative opinion regarding a direct relationship between the Veteran's hypertension and service-connected PTSD.  In November 2013, the Veteran underwent a VA examination for hypertension.  Following an in-person examination, the examiner provided a negative opinion regarding a direct relationship between the Veteran's hypertension and service-connected PTSD, noting panic attack symptoms and a medical article submitted by the Veteran regarding a possible connection.  The examiner also provided a negative opinion about aggravation without any rationale.

A June 2007 private treatment record provides a positive, but speculative opinion, that the Veteran's "hypertension, maybe secondary to the above diagnosis of PTSD with subsequent CAD."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Veteran submitted private medical opinions by Dr. F. A. who most recently provided a positive but speculative opinion in September 2014 that "[i]t is as likely, as it is not, that [the Veteran's] cardiovascular disease may have been exacerbated as a result of his psychological stress/PTSD."  The Veteran testified at the September 2014 Board hearing that his PTSD symptoms of anxiety and panic attacks specifically exacerbate his blood pressure and that he was diagnosed with hypertension and CAD at the same time. 

The June 2008 and November 2013 VA medical opinions are not adequate to adjudicate the claim on appeal: a rationale was not provided regarding whether hypertension is aggravated by service-connected PTSD; the Veteran's PTSD symptoms of anxiety and panic attacks, June 2007 and September 2014 private medical opinions, nor an internet article about PTSD and cardiovascular disorders have been fully addressed; and an opinion has not been provided as to whether hypertension is caused or aggravated by the service-connected CAD.  Therefore, addendum opinions are needed. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of his hypertension.  All efforts made to schedule the examination should be documented and incorporated with the record.  The relevant documents in the record should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran.  A clear explanation for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is caused by his service-connected PTSD, to include symptoms and effects of anxiety and panic attacks, and/or service-connected CAD?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is aggravated by his service-connected PTSD, to include symptoms and effects of anxiety and panic attacks, and/or service-connected CAD?

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

c) If aggravation is found, identify the baseline level of severity of the Veteran's hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

